Exhibit 10.1
QUANEX BUILDING PRODUCTS CORPORATION
2008 OMNIBUS INCENTIVE PLAN
AS AMENDED EFFECTIVE FEBRUARY 24, 2011

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE I ESTABLISHMENT, PURPOSE AND DURATION
    1  
 
       
1.1 Establishment
    1  
1.2 Purpose of the Plan
    1  
1.3 Duration of Plan
    1  
 
       
ARTICLE II DEFINITIONS
    2  
 
       
2.1 Affiliate
    2  
2.2 Annual Incentive Award
    2  
2.3 Award
    2  
2.4 Award Agreement
    2  
2.5 Board
    2  
2.6 Cash-Based Award
    2  
2.7 Change in Control of the Company
    2  
2.8 Code
    3  
2.9 Committee
    3  
2.10 Company
    3  
2.11 Corporate Change
    3  
2.12 Covered Employee
    3  
2.13 Director
    3  
2.14 Disability
    3  
2.15 Dividend Equivalent
    4  
2.16 Effective Date
    4  
2.17 Employee
    4  
2.18 Fair Market Value
    4  
2.19 Fiscal Year
    4  
2.20 Full Value Award
    4  
2.21 Holder
    4  
2.22 Minimum Statutory Tax Withholding Obligation
    4  
2.23 Option
    4  
2.24 Option Price
    4  
2.25 Other Stock-Based Award
    4  
2.26 Performance-Based Compensation
    4  
2.27 Performance Goals
    4  
2.28 Performance Stock Award
    4  
2.29 Performance Unit Award
    5  
2.30 Period of Restriction
    5  
2.31 Permissible under Section 409A
    5  
2.32 Plan
    5  
2.33 Restricted Stock
    5  
2.34 Restricted Stock Award
    5  
2.35 RSU
    5  
2.36 RSU Award
    5  
2.37 SAR
    5  
2.38 Section 409A
    5  
2.39 Stock
    5  
2.40 Substantial Risk of Forfeiture
    5  
2.41 Termination of Employment
    5  
 
       
ARTICLE III ELIGIBILITY AND PARTICIPATION
    6  
 
       
3.1 Eligibility
    6  
3.2 Participation
    6  

 

-i-



--------------------------------------------------------------------------------



 



         
ARTICLE IV GENERAL PROVISIONS RELATING TO AWARDS
    7  
 
       
4.1 Authority to Grant Awards
    7  
4.2 Dedicated Shares; Maximum Awards
    7  
4.3 Non-Transferability
    8  
4.4 Requirements of Law
    8  
4.5 Changes in the Company’s Capital Structure
    8  
4.6 Election Under Section 83(b) of the Code
    11  
4.7 Forfeiture for Cause
    11  
4.8 Forfeiture Events
    11  
4.9 Award Agreements
    11  
4.10 Amendments of Award Agreements
    11  
4.11 Rights as Stockholder
    12  
4.12 Issuance of Shares of Stock
    12  
4.13 Restrictions on Stock Received
    12  
4.14 Compliance With Section 409A
    12  
 
       
ARTICLE V OPTIONS
    13  
 
       
5.1 Authority to Grant Options
    13  
5.2 Option Agreement
    13  
5.3 Option Price
    13  
5.4 Duration of Option
    13  
5.5 Amount Exercisable
    13  
5.6 Exercise of Option
    13  
 
       
ARTICLE VI STOCK APPRECIATION RIGHTS
    13  
 
       
6.1 Authority to Grant SAR Awards
    13  
6.2 General Terms
    14  
6.3 SAR Agreement
    14  
6.4 Term of SAR
    14  
6.5 Exercise of SAR
    14  
6.6 Payment of SAR Amount
    14  
6.7 Termination of Employment
    14  
 
       
ARTICLE VII RESTRICTED STOCK AWARDS
    15  
 
       
7.1 Restricted Stock Awards
    15  
7.2 Restricted Stock Award Agreement
    15  
7.3 Holder’s Rights as Stockholder
    15  
 
       
ARTICLE VIII RESTRICTED STOCK UNIT AWARDS
    16  
 
       
8.1 Authority to Grant RSU Awards
    16  
8.2 RSU Award
    16  
8.3 RSU Award Agreement
    16  
8.4 Dividend Equivalents
    16  
8.5 Form of Payment Under RSU Award
    16  
8.6 Time of Payment Under RSU Award
    16  
 
       
ARTICLE IX PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS
    17  
 
       
9.1 Authority to Grant Performance Stock Awards and Performance Unit Awards
    17  
9.2 Performance Goals
    17  
9.3 Time of Establishment of Performance Goals
    17  

 

-ii-



--------------------------------------------------------------------------------



 



         
9.4 Written Agreement
    17  
9.5 Form of Payment Under Performance Unit Award
    18  
9.6 Time of Payment Under Performance Unit Award
    18  
9.7 Holder’s Rights as Stockholder With Respect to a Performance Stock Award
    18  
9.8 Increases Prohibited
    18  
 
       
ARTICLE X ANNUAL INCENTIVE AWARDS
    19  
 
       
10.1 Authority to Grant Annual Incentive Awards
    19  
10.2 Covered Employees
    19  
10.3 Written Agreement
    19  
10.4 Form of Payment Under Annual Incentive Award
    19  
10.5 Time of Payment Under Annual Incentive Award
    19  
10.6 Increases Prohibited
    19  
 
       
ARTICLE XI OTHER STOCK-BASED AWARDS
    20  
 
       
11.1 Authority to Grant Other Stock-Based Awards
    20  
11.2 Value of Other Stock-Based Award
    20  
11.3 Payment of Other Stock-Based Award
    20  
11.4 Termination of Employment
    20  
 
       
ARTICLE XII CASH-BASED AWARDS
    21  
 
       
12.1 Authority to Grant Cash-Based Awards
    21  
12.2 Value of Cash-Based Award
    21  
12.3 Payment of Cash-Based Award
    21  
12.4 Termination of Employment
    21  
 
       
ARTICLE XIII SUBSTITUTION AWARDS
    22  
 
       
ARTICLE XIV ADMINISTRATION
    23  
 
       
14.1 Awards
    23  
14.2 Authority of the Committee
    23  
14.3 Decisions Binding
    23  
14.4 No Liability
    23  
 
       
ARTICLE XV AMENDMENT OR TERMINATION OF PLAN
    24  
 
       
15.1 Amendment, Modification, Suspension, and Termination
    24  
15.2 Awards Previously Granted
    24  

 

-iii-



--------------------------------------------------------------------------------



 



         
ARTICLE XVI MISCELLANEOUS
    25  
 
       
16.1 Unfunded Plan/No Establishment of a Trust Fund
    25  
16.2 No Employment Obligation
    25  
16.3 Tax Withholding
    25  
16.4 Gender and Number
    26  
16.5 Severability
    26  
16.6 Headings
    26  
16.7 Other Compensation Plans
    26  
16.8 Retirement and Welfare Plans
    26  
16.9 Other Awards
    26  
16.10 Successors
    26  
16.11 Law Limitations/Governmental Approvals
    26  
16.12 Delivery of Title
    26  
16.13 Inability to Obtain Authority
    26  
16.14 Investment Representations
    27  
16.15 Persons Residing Outside of the United States
    27  
16.16 Arbitration of Disputes
    27  
16.17 Governing Law
    27  
16.18 Section 162(m) Stockholder Approval
    27  

 

-iv-



--------------------------------------------------------------------------------



 



ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
1.1 Establishment. The Company hereby establishes an incentive compensation
plan, to be known as the “Quanex Building Products Corporation 2008 Omnibus
Incentive Plan,” as set forth in this document. The Plan permits the grant of
Options, SARs, Restricted Stock, RSUs, Performance Stock Awards, Performance
Unit Awards, Annual Incentive Awards, Cash-Based Awards and Other Stock-Based
Awards. The Plan shall become effective as of the Effective Date.
1.2 Purpose of the Plan. The Plan is intended to advance the best interests of
the Company, its Affiliates and its stockholders by providing those persons who
have substantial responsibility for the management and growth of the Company and
its Affiliates with additional performance incentives and an opportunity to
obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in their employment or affiliation with the Company
or its Affiliates.
1.3 Duration of Plan. The Plan shall continue indefinitely until it is
terminated pursuant to Section 15.1. The applicable provisions of the Plan will
continue in effect with respect to an Award granted under the Plan for as long
as such Award remains outstanding.

 

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.
2.1 “Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
2.2 “Annual Incentive Award” means an Award granted to a Holder pursuant to
Article X.
2.3 “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, RSUs, Performance Stock Awards, Performance
Unit Awards, Annual Incentive Awards, Other Stock-Based Awards and Cash-Based
Awards, in each case subject to the terms and provisions of the Plan.
2.4 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.
2.5 “Board” means the board of directors of the Company.
2.6 “Cash-Based Award” means an Award granted pursuant to Article XII.
2.7 “Change in Control of the Company” means the occurrence of any of the
following after the Effective Date:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “ Covered Person”) of
beneficial ownership (within the meaning of rule 13d-3 promulgated under the
Exchange Act) of 20 percent or more of either (i) the then outstanding shares of
the common stock of the Company (the “Outstanding Company Common Stock”), or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a) of this Section 2.7, the following acquisitions shall not
constitute a Change in Control of the Company: (i) any acquisition directly from
the Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 2.7; or
(b) individuals who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board; or

 

2



--------------------------------------------------------------------------------



 



(c) the consummation of (xx) a reorganization, merger or consolidation or sale
of the Company, or (yy) a disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, direct or indirectly, more than
80 percent of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Covered Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20 percent or more of, respectively,
the then outstanding shares of common stock of the corporation resulting from
such Business Combination or the combined voting power of the then outstanding
voting securities of such corporation, except to the extent that such ownership
existed prior to the Business Combination, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination, were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or
(d) the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
2.8 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.
2.9 “Committee” means the Compensation Committee of the Board.
2.10 “Company” means Quanex Building Products Corporation, a Delaware
corporation, or any successor (by reincorporation, merger or otherwise).
2.11 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).
2.12 “Covered Employee” means an Employee who is a “covered employee,” as
defined in section 162(m) of the Code and the regulations or other guidance
promulgated by the Internal Revenue Service under section 162(m) of the Code, or
any successor statute.
2.13 “Director” means a director of the Company who is not an Employee.
2.14 “Disability” means as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Holder that would
entitle him to payment of disability income payments under the Company’s
long-term disability insurance policy or plan for Employees as then in effect;
or in the event that the Holder is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan for Employees or in the
event the Company does not maintain such a long-term disability insurance
policy, “Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.

 

3



--------------------------------------------------------------------------------



 



2.15 “Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s stockholders.
2.16 “Effective Date” means the later of (a) the date the Plan is approved by
the Board, (b) the date the Plan is approved by the stockholder(s) of the
Company and (c) the effective date of the Company’s first effective registration
statement filed under the Securities Act of 1933, as amended.
2.17 “Employee” means a person employed by the Company or any Affiliate as a
common law employee.
2.18 “Fair Market Value” of the Stock as of any particular date means (1) if the
Stock is traded on a stock exchange, the closing sale price of the Stock on that
date as reported on the principal securities exchange on which the Stock is
traded, or (2) if the Stock is traded in the over-the-counter market, the
average between the high bid and low asked price on that date as reported in
such over-the-counter market; provided that (a) if the Stock is not so traded,
(b) if no closing price or bid and asked prices for the stock was so reported on
that date or (c) if, in the discretion of the Committee, another means of
determining the fair market value of a share of Stock at such date shall be
necessary or advisable, the Committee may provide for another means for
determining such fair market value.
2.19 “Fiscal Year” means the Company’s fiscal year.
2.20 “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of shares of stock.
2.21 “Holder” means a person who has been granted an Award or any person who is
entitled to receive shares of Stock or cash under an Award.
2.22 “Minimum Statutory Tax Withholding Obligation” means, with respect to an
Award, the amount the Company or an Affiliate is required to withhold for
federal, state and local taxes based upon the applicable minimum statutory
withholding rates required by the relevant tax authorities.
2.23 “Option” means a “nonqualified stock option” to purchase Stock granted
pursuant to Article V that does not satisfy the requirements of section 422 of
the Code.
2.24 “Option Price” shall have the meaning ascribed to that term in Section 5.3.
2.25 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article XI.
2.26 “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.
2.27 “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.
2.28 “Performance Stock Award” means an Award designated as a performance stock
award granted to a Holder pursuant to Article IX.

 

4



--------------------------------------------------------------------------------



 



2.29 “Performance Unit Award” means an Award designated as a performance unit
award granted to a Holder pursuant to Article IX.
2.30 “Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.
2.31 “Permissible under Section 409A” means with respect to a particular action
(such as, the grant, payment, vesting, settlement or deferral of an amount or
award under the Plan) that such action shall not subject the compensation at
issue to be subject to the additional tax or interest applicable under
Section 409A.
2.32 “Plan” means the Quanex Building Products Corporation 2008 Omnibus
Incentive Plan, as set forth in this document as it may be amended from time to
time.
2.33 “Restricted Stock” means shares of restricted Stock issued or granted under
the Plan pursuant to Article VII.
2.34 “Restricted Stock Award” means an authorization by the Committee to issue
or transfer Restricted Stock to a Holder.
2.35 “RSU” means a restricted stock unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VIII.
2.36 “RSU Award” means an Award granted pursuant to Article VIII.
2.37 “SAR” means a stock appreciation right granted under the Plan pursuant to
Article VI.
2.38 “Section 409A” means section 409A of the Code and Department of Treasury
rules and regulations issued thereunder.
2.39 “Stock” means the common stock of the Company, $0.01 par value per share
(or such other par value as may be designated by act of the Company’s
stockholders). In addition, for purposes of the Plan and the Awards, the term
Stock shall also be deemed to include any rights to purchase (“Rights”) any
junior participating preferred stock of the Company that may then be trading
together with the Stock as provided in any agreement entered into by the Company
relating to the Rights.
2.40 “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in Section 409A.
2.41 “Termination of Employment” means the termination of the Award recipient’s
employment relationship with the Company and all Affiliates.

 

5



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1 Eligibility. The persons who are eligible to receive Awards under the Plan
other than Annual Incentive Awards are key Employees and Directors. The persons
who are eligible to receive Annual Incentive Awards under the Plan are key
executive Employees who, by the nature and scope of their positions, regularly
directly make or influence policy decisions which significantly impact the
overall results or success of the Company.
3.2 Participation. Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the Employees and Directors to whom
Awards shall be granted and shall determine the nature and amount of each Award.

 

6



--------------------------------------------------------------------------------



 



ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
4.1 Authority to Grant Awards. The Committee may grant Awards to those key
Employees and Directors as the Committee shall from time to time determine,
under the terms and conditions of the Plan. Subject only to any applicable
limitations set out in the Plan, the number of shares of Stock or other value to
be covered by any Award to be granted under the Plan shall be as determined by
the Committee in its sole discretion.
4.2 Dedicated Shares; Maximum Awards.
(a) Number of Shares of Stock Dedicated under the Plan for Awards.
(i) The aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan is 2,752,518, comprising 352,518 Shares available under
the Plan immediately prior to the date of approval of the amendment to the Plan
approved by the stockholders of the Company at the Company’s 2011 Annual Meeting
of Stockholders (the “2011 Approval Date”), and 2,400,000 new Shares approved
for issuance under the Plan as of the 2011 Approval Date.
(ii) The aggregate number of shares of Stock with respect to which Full Value
Awards may be granted under the Plan is 1,000,000.
(b) Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
the Plan:
(i) The maximum number of shares of Stock with respect to which Options may be
granted to an Employee during a Fiscal Year is 350,000.
(ii) The maximum number of shares with respect to which SARs may be granted to
an Employee during a Fiscal Year is 350,000.
(iii) The maximum aggregate number of shares of Stock with respect to which
Restricted Stock and Performance Stock Awards may be granted to a Participant
during a Fiscal Year is 175,000.
(iv) The maximum number of shares of Stock with respect to which Performance
Unit Awards payable in Stock may be granted to an Employee during a Fiscal Year
is 175,000.
(v) The maximum value of cash with respect to which Performance Unit Awards
payable in cash may be granted to an Employee during a Fiscal Year, determined
as of the dates of Grants of the Performance Unit Awards, is $2,500,000.
(vi) The maximum amount that may be paid to an Employee under Annual Incentive
Award(s) granted to an Employee during a Fiscal Year is $2,500,000.

 

7



--------------------------------------------------------------------------------



 



(c) Share Usage. Each of the foregoing numerical limits stated in this
Section 4.2 shall be subject to adjustment in accordance with the provisions of
Section 4.5. The number of shares of Stock stated in this Section 4.2 shall also
be increased by such number of shares of Stock as become subject to substitute
Awards granted pursuant to Article XIII; provided, however, that such increase
shall be conditioned upon the approval of the stockholders of the Company to the
extent stockholder approval is required by law or applicable stock exchange
rules. If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to the Award, such shares of Stock will count against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan. If shares of Stock are tendered in payment of an Option
Price of an Option, such shares of Stock will not be added to the aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan. To the extent that any outstanding Award is forfeited or cancelled for any
reason or is settled in cash in lieu of shares of Stock, the shares of Stock
allocable to such portion of the Award may again be subject to an Award granted
under the Plan. When a SAR is settled in shares of Stock, the number of shares
of Stock subject to the SAR under the SAR Award Agreement will be counted
against the aggregate number of shares of Stock with respect to which Awards may
be granted under the Plan as one share for every share subject to the SAR,
regardless of the number of shares used to settle the SAR upon exercise.
4.3 Non-Transferability. Except as specified in the applicable Award Agreements
or in domestic relations court orders, an Award shall not be transferable by the
Holder other than by will or under the laws of descent and distribution, and
shall be exercisable, during the Holder’s lifetime, only by him or her. Any
attempted assignment of an Award in violation of this Section 4.3 shall be null
and void. In the discretion of the Committee, any attempt to transfer an Award
other than under the terms of the Plan and the applicable Award Agreement may
terminate the Award.
4.4 Requirements of Law. The Company shall not be required to sell or issue any
shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.
4.5 Changes in the Company’s Capital Structure.
(a) The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

8



--------------------------------------------------------------------------------



 



(b) If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved, that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.
(c) If while unexercised Options or other Awards remain outstanding under the
Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement or another agreement between the Holder and the
Company (provided that such exceptions shall not apply in the case of a
reincorporation merger), or as a result of the Committee’s effectuation of one
or more of the alternatives described below, there shall be no acceleration of
the time at which any Award then outstanding may be exercised, and no later than
ten days after the approval by the stockholders of the Company of such Corporate
Change, the Committee, acting in its sole and absolute discretion without the
consent or approval of any Holder, shall act to effect one or more of the
following alternatives, which may vary among individual Holders and which may
vary among Awards held by any individual Holder (provided that, with respect to
a reincorporation merger in which Holders of the Company’s ordinary shares will
receive one ordinary share of the successor corporation for each ordinary share
of the Company, none of such alternatives shall apply and, without Committee
action, each Award shall automatically convert into a similar award of the
successor corporation exercisable for the same number of ordinary shares of the
successor as the Award was exercisable for ordinary shares of Stock of the
Company):
(1) accelerate the time at which some or all of the Awards then outstanding may
be exercised so that such Awards may be exercised in full for a limited period
of time on or before a specified date (before or after such Corporate Change)
fixed by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;
(2) require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date, before or after
such Corporate Change, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay to each such Holder
an amount of cash per share equal to the excess, if any, of the per share price
offered to stockholders of the Company in connection with such Corporate Change
over the exercise prices under such Award for such shares;

 

9



--------------------------------------------------------------------------------



 



(3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;
(4) provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or
(5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).
Any adjustment effected by the Committee under Section 4.5 shall be designed to
provide the Holder with the intrinsic value of his or her Award, as determined
prior to the Corporate Change, or, if applicable, equalize the Fair Market Value
of the Award before and after the Corporate Change.
In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.
(d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
(e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.

 

10



--------------------------------------------------------------------------------



 



(f) The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Options or other Awards.
4.6 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer or General Counsel
of the Company. Any Holder who makes an election under section 83(b) of the Code
with respect to any Award without the written approval of the Chief Financial
Officer or General Counsel of the Company may, in the discretion of the
Committee, forfeit any or all Awards granted to him or her under the Plan.
4.7 Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his Termination of Employment (a) committed fraud, embezzlement, theft,
felony or an act of dishonesty in the course of his employment by the Company or
an Affiliate which conduct damaged the Company or an Affiliate or (b) disclosed
trade secrets of the Company or an Affiliate, then as of the date the Committee
makes its finding, any Awards awarded to the Holder that have not been exercised
by the Holder (including all Awards that have not yet vested) will be forfeited
to the Company. The findings and decision of the Committee with respect to such
matter, including those regarding the acts of the Holder and the damage done to
the Company, will be final for all purposes. No decision of the Committee,
however, will affect the finality of the discharge of the individual by the
Company or an Affiliate.
4.8 Forfeiture Events. The Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.
4.9 Award Agreements. Each Award shall be embodied in a written agreement that
shall be subject to the terms and conditions of the Plan. The Award Agreement
shall be signed by an executive officer of the Company, other than the Holder,
on behalf of the Company, and may be signed by the Holder to the extent required
by the Committee. The Award Agreement may specify the effect of a Change in
Control of the Company on the Award. The Award Agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms and provisions of the Plan.
4.10 Amendments of Award Agreements. The terms of any outstanding Award under
the Plan may be amended from time to time by the Committee in its discretion in
any manner that it deems appropriate and that is consistent with the terms of
the Plan. However, no such amendment shall adversely affect in a material manner
any right of a Holder without his or her written consent. Except as specified in
Section 4.5(b), the Committee may not directly or indirectly lower the exercise
price of a previously granted Option or the grant price of a previously granted
SAR.

 

11



--------------------------------------------------------------------------------



 



4.11 Rights as Stockholder. A Holder shall not have any rights as a stockholder
with respect to Stock covered by an Option, a SAR, an RSU, a Performance Stock
Unit, or an Other Stock-Based Award until the date, if any, such Stock is issued
by the Company; and, except as otherwise provided in Section 4.5, no adjustment
for dividends, or otherwise, shall be made if the record date therefor is prior
to the date of issuance of such Stock.
4.12 Issuance of Shares of Stock. Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.
4.13 Restrictions on Stock Received. The Committee may impose such conditions
and/or restrictions on any shares of Stock issued pursuant to an Award as it may
deem advisable or desirable. These restrictions may include, but shall not be
limited to, a requirement that the Holder hold the shares of Stock for a
specified period of time.
4.14 Compliance With Section 409A. Awards shall be designed and operated in such
a manner that they are either exempt from the application of, or comply with,
the requirements of Section 409A.

 

12



--------------------------------------------------------------------------------



 



ARTICLE V
OPTIONS
5.1 Authority to Grant Options. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may grant Options under the
Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
5.2 Option Agreement. Each Option grant under the Plan shall be evidenced by an
Award Agreement that shall specify (a) the Option Price, (b) the duration of the
Option, (c) the number of shares of Stock to which the Option pertains, (d) the
exercise restrictions, if any, applicable to the Option and (e) such other
provisions as the Committee shall determine that are not inconsistent with the
terms and provisions of the Plan.
5.3 Option Price. The price at which shares of Stock may be purchased under an
Option (the “Option Price”) shall not be less than one hundred percent (100%) of
the Fair Market Value of the shares of Stock on the date the Option is granted.
Subject to the limitations set forth in the preceding sentences of this
Section 5.3, the Committee shall determine the Option Price for each grant of an
Option under the Plan.
5.4 Duration of Option. An Option shall not be exercisable after the earlier of
(i) the general term of the Option specified in the applicable Award Agreement
(which shall not exceed ten years) or (ii) the period of time specified in the
applicable Award Agreement that follows the Holder’s Termination of Employment
or severance of affiliation relationship with the Company.
5.5 Amount Exercisable. Each Option may be exercised at the time, in the manner
and subject to the conditions the Committee specifies in the Award Agreement in
its sole discretion.
5.6 Exercise of Option. Subject to the terms and provisions of the Plan and the
applicable Award Agreement, Options may be exercised in whole or in part from
time to time by the delivery of written or electronic notice in the manner
designated by the Committee stating (1) that the Holder wishes to exercise such
Option on the date such notice is so delivered, (2) the number of shares of
Stock with respect to which the Option is to be exercised and (3) the address to
which any certificate representing such shares of Stock should be mailed. For
the notice to be effective the notice must be accompanied by payment of the
Option Price by any combination of the following: (a) cash, certified check,
bank draft or postal or express money order for an amount equal to the Option
Price under the Option, (b) an election to make a cashless or net exercise (if
approved in advance by the Committee or an executive officer of the Company, and
in such form as permitted by the Committee) or (c) any other form of payment
which is acceptable to the Committee and permitted by applicable law.
ARTICLE VI
STOCK APPRECIATION RIGHTS
6.1 Authority to Grant SAR Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant SARs under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine. Subject to the terms and conditions of the Plan, the Committee
shall have complete discretion in determining the number of SARs granted to each
Holder and, consistent with the provisions of the Plan, in determining the terms
and conditions pertaining to such SARs.

 

13



--------------------------------------------------------------------------------



 



6.2 General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one share of the Stock on the date of exercise over (b) the grant price of the
SAR, which shall not be less than one hundred percent (100%) of the Fair Market
Value of one share of the Stock on the date of grant of the SAR.
6.3 SAR Agreement. Each Award of SARs granted under the Plan shall be evidenced
by an Award Agreement that shall specify (a) the grant price of the SAR, (b) the
term of the SAR, (c) the vesting and termination provisions of the SAR and
(d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.
6.4 Term of SAR. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided that no SAR shall be exercisable
on or after the tenth anniversary date of its grant.
6.5 Exercise of SAR. A SAR may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes.
6.6 Payment of SAR Amount. Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in Stock of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion. The Committee’s determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.
6.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Holder of a SAR shall have the right to exercise the SAR following
the Holder’s Termination of Employment. Such provisions shall be determined in
the sole discretion of the Committee, may be included in the Award Agreement
entered into with the Holder, need not be uniform among all SARs issued pursuant
to the Plan, and may reflect distinctions based on the reasons for termination.

 

14



--------------------------------------------------------------------------------



 



ARTICLE VII
RESTRICTED STOCK AWARDS
7.1 Restricted Stock Awards. The Committee may make Awards of Restricted Stock
to eligible persons selected by it. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for shares of Stock issued pursuant to
a Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law.
7.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
7.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the Holder’s name and bear a restrictive legend to the effect that ownership
of such Restricted Stock, and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms, and conditions provided in the Plan and
the applicable Award Agreement. Such certificates shall be deposited by the
recipient with the Secretary of the Company or such other officer of the Company
as may be designated by the Committee, together with all stock powers or other
instruments of assignment, each endorsed in blank, which will permit transfer to
the Company of all or any portion of the Restricted Stock which shall be
forfeited in accordance with the Plan and the applicable Award Agreement.

 

15



--------------------------------------------------------------------------------



 



ARTICLE VIII
RESTRICTED STOCK UNIT AWARDS
8.1 Authority to Grant RSU Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any RSU Award shall be determined by the Committee in
its sole discretion. The Committee shall maintain a bookkeeping ledger account
which reflects the number of RSUs credited under the Plan for the benefit of a
Holder.
8.2 RSU Award. An RSU Award shall be similar in nature to a Restricted Stock
Award except that no shares of Stock are actually transferred to the Holder
until a later date specified in the applicable Award Agreement. Each RSU shall
have a value equal to the Fair Market Value of a share of Stock.
8.3 RSU Award Agreement. Each RSU Award shall be evidenced by an Award Agreement
that contains any Substantial Risk of Forfeiture, transferability restrictions,
form and time of payment provisions and other provisions not inconsistent with
the Plan as the Committee may specify.
8.4 Dividend Equivalents. An Award Agreement for an RSU Award may specify that
the Holder shall be entitled to the payment of Dividend Equivalents under the
Award.
8.5 Form of Payment Under RSU Award. Payment under an RSU Award shall be made in
either cash or shares of Stock as specified in the applicable Award Agreement.
8.6 Time of Payment Under RSU Award. A Holder’s payment under an RSU Award shall
be made at such time as is specified in the applicable Award Agreement. The
Award Agreement shall specify that the payment will be made (1) by a date that
is no later than the date that is two and one-half (2 1/2) months after the end
of the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is permissible under
Section 409A.

 

16



--------------------------------------------------------------------------------



 



ARTICLE IX
PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS
9.1 Authority to Grant Performance Stock Awards and Performance Unit Awards.
Subject to the terms and provisions of the Plan, the Committee, at any time, and
from time to time, may grant Performance Stock Awards and Performance Unit
Awards under the Plan to eligible persons in such amounts and upon such terms as
the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Performance Stock Award or
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine. If the Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Performance
Stock or Performance Unit Awards, the Committee may issue such instructions to
the Company’s share transfer agent in connection therewith as it deems
appropriate. The Committee may also cause the certificate for shares of Stock
issued pursuant to a Performance Stock or Performance Unit Award to be imprinted
with any legend which counsel for the Company considers advisable with respect
to the restrictions or, should the shares of Stock be represented by book or
electronic entry rather than a certificate, the Company may take such steps to
restrict transfer of the shares of Stock as counsel for the Company considers
necessary or advisable to comply with applicable law.
9.2 Performance Goals. A Performance Goal must be objective such that a third
party having knowledge of the relevant facts could determine whether the goal is
met. The Performance Goals upon which the payment or vesting of an Award to a
Covered Employee that is intended to qualify as Performance-Based Compensation
shall be limited to one or more of the following Performance Goals, which may be
based on one or more business criteria that apply to the Holder, one or more
business units of the Company, or the Company as a whole, with reference to one
or more of the following: earnings per share, total stockholder return, cash
return on capitalization, increased revenue, revenue ratios (per employee or per
customer), net income, stock price, market share, return on equity, return on
assets, return on capital, return on capital compared to cost of capital, return
on capital employed, return on invested capital, stockholder value, net cash
flow, operating income, earnings before interest and taxes, cash flow, cash flow
from operations, cost reductions and cost ratios (per employee or per customer),
or the achievement of specified milestones or the completion of specified
projects identified as contributing substantially to the Company’s success or
value or the attainment of the Company’s strategic goals. Goals may also be
based on performance relative to a peer group of companies. Unless otherwise
stated, such a Performance Goal need not be based upon an increase or positive
result under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). In interpreting Plan provisions
applicable to Performance Goals and Performance Stock or Performance Unit
Awards, it is intended that the Plan will conform with the standards of section
162(m) of the Code and Treasury Regulations § 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Stock or Performance Unit Awards made
pursuant to the Plan shall be determined by the Committee.
9.3 Time of Establishment of Performance Goals. With respect to an Award to a
Covered Employee that is intended to qualify as Performance-Based Compensation,
a Performance Goal for a particular Performance Stock Award or Performance Unit
Award must be established by the Committee prior to the earlier to occur of
(a) 90 days after the commencement of the period of service to which the
Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain.
9.4 Written Agreement. Each Performance Stock Award or Performance Unit Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

 

17



--------------------------------------------------------------------------------



 



9.5 Form of Payment Under Performance Unit Award. Payment under a Performance
Unit Award shall be made in cash and/or shares of Stock as specified in the
Holder’s Award Agreement.
9.6 Time of Payment Under Performance Unit Award. A Holder’s payment under a
Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (2) at a time that is permissible under Section 409A.
9.7 Holder’s Rights as Stockholder With Respect to a Performance Stock Award.
Subject to the terms and conditions of the Plan, each Holder of a Performance
Stock Award shall have all the rights of a stockholder with respect to the
shares of Stock issued to the Holder pursuant to the Award during any period in
which such issued shares of Stock are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such shares of Stock.
9.8 Increases Prohibited. None of the Committee or the Board may increase the
amount of compensation payable under a Performance Stock or Performance Unit
Award. If the time at which a Performance Stock or Performance Unit Award will
vest or be paid is accelerated for any reason, the number of shares of Stock
subject to, or the amount payable under, the Performance Stock or Performance
Unit Award shall be reduced pursuant to Department of Treasury Regulation
section 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.

 

18



--------------------------------------------------------------------------------



 



ARTICLE X
ANNUAL INCENTIVE AWARDS
10.1 Authority to Grant Annual Incentive Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Annual Incentive Awards under the Plan to key executive Employees who, by
the nature and scope of their positions, regularly directly make or influence
policy decisions which significantly impact the overall results or success of
the Company in such amounts and upon such terms as the Committee shall
determine. The amount of any Annual Incentive Awards shall be based on the
attainment of such Performance Goals as the Committee may determine.
10.2 Covered Employees. The Performance Goals upon which the payment or vesting
of an Annual Incentive Award to a Covered Employee that is intended to qualify
as Performance-Based Compensation must meet the requirements of Sections 9.2,
9.3, 9.8 and 9.9 as applied to such Annual Incentive Award. In interpreting Plan
provisions applicable to Performance Goals with respect to Covered Employees, it
is intended that the Plan will generally conform with the standards of section
162(m) of the Code and Treasury Regulations section 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions to the extent the Award is intended to qualify as
Performance-Based Compensation as described under section 162(m) of the Code.
Prior to the payment of any compensation to a Covered Employee based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied.
10.3 Written Agreement. Each Annual Incentive Award shall be evidenced by an
Award Agreement that contains any vesting, transferability restrictions and
other provisions not inconsistent with the Plan as the Committee may specify.
10.4 Form of Payment Under Annual Incentive Award. Payment under an Annual
Incentive Award shall be made in cash.
10.5 Time of Payment Under Annual Incentive Award. A Holder’s payment under an
Annual Incentive Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the Annual
Incentive Award payment is no longer subject to a Substantial Risk of Forfeiture
or (2) at a time that is permissible under Section 409A.
10.6 Increases Prohibited. None of the Committee or the Board may increase the
amount of compensation payable under an Annual Incentive Award. If the time at
which an Annual Incentive Award will be paid is accelerated for any reason, the
amount payable under the Annual Incentive Award shall be reduced pursuant to
Department of Treasury Regulation section 1.162-27(e)(2)(iii) to reasonably
reflect the time value of money.

 

19



--------------------------------------------------------------------------------



 



ARTICLE XI
OTHER STOCK-BASED AWARDS
11.1 Authority to Grant Other Stock-Based Awards. The Committee may grant to
eligible persons other types of equity-based or equity-related Awards not
otherwise described by the terms and provisions of the Plan (including the grant
or offer for sale of unrestricted shares of Stock) in such amounts and subject
to such terms and conditions, as the Committee shall determine. Such Awards may
involve the transfer of actual shares of Stock to Holders, or payment in cash or
otherwise of amounts based on the value of shares of Stock and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.
11.2 Value of Other Stock-Based Award. Each Other Stock-Based Award shall be
expressed in terms of shares of Stock or units based on shares of Stock, as
determined by the Committee.
11.3 Payment of Other Stock-Based Award. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash or shares of Stock as the Committee determines.
11.4 Termination of Employment. The Committee shall determine the extent to
which a Holder’s rights with respect to Other Stock-Based Awards shall be
affected by the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Stock-Based Awards issued pursuant to the Plan.

 

20



--------------------------------------------------------------------------------



 



ARTICLE XII
CASH-BASED AWARDS
12.1 Authority to Grant Cash-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Cash-Based Awards under the Plan to eligible persons in such amounts and upon
such terms as the Committee shall determine.
12.2 Value of Cash-Based Award. Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee.
12.3 Payment of Cash-Based Award. Payment, if any, with respect to a Cash-Based
Award shall be made in accordance with the terms of the Award, in cash.
12.4 Termination of Employment. The Committee shall determine the extent to
which a Holder’s rights with respect to Cash-Based Awards shall be affected by
the Holder’s Termination of Employment. Such provisions shall be determined in
the sole discretion of the Committee and need not be uniform among all
Cash-Based Awards issued pursuant to the Plan.

 

21



--------------------------------------------------------------------------------



 



ARTICLE XIII
SUBSTITUTION AWARDS
Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent (50%)
of the issued and outstanding stock of another corporation as the result of
which such other corporation will become a subsidiary of the Company. The terms
and conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the Award in substitution for which they are granted.

 

22



--------------------------------------------------------------------------------



 



ARTICLE XIV
ADMINISTRATION
14.1 Awards. The Plan shall be administered by the Committee or, in the absence
of the Committee, the Plan shall be administered by the Board. The members of
the Committee shall serve at the discretion of the Board. The Committee shall
have full and exclusive power and authority to administer the Plan and to take
all actions that the Plan expressly contemplates or are necessary or appropriate
in connection with the administration of the Plan with respect to Awards granted
under the Plan.
14.2 Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his own part, including but not limited to the exercise
of any power or discretion given to him under the Plan, except those resulting
from his own gross negligence or willful misconduct. In carrying out its
authority under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities to (a) determine the persons to whom and the time or times at which
Awards will be made; (b) determine the number and exercise price of shares of
Stock covered in each Award subject to the terms and provisions of the Plan;
(c) determine the terms, provisions and conditions of each Award, which need not
be identical and need not match the default terms set forth in the Plan;
(d) accelerate the time at which any outstanding Award will vest; (e) prescribe,
amend and rescind rules and regulations relating to administration of the Plan;
and (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 14.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom may
be an Employee, and the Committee, the Company, and its officers and Board shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.
14.3 Decisions Binding. All determinations and decisions made by the Committee
or the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its stockholders, its Affiliates, Holders and the estates and
beneficiaries of Holders.
14.4 No Liability. Under no circumstances shall the Company, its Affiliates, the
Board or the Committee incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company’s,
an Affiliate’s, the Committee’s or the Board’s roles in connection with the
Plan.

 

23



--------------------------------------------------------------------------------



 



ARTICLE XV
AMENDMENT OR TERMINATION OF PLAN
15.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 15.2, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.
15.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder
holding such Award.

 

24



--------------------------------------------------------------------------------



 



ARTICLE XVI
MISCELLANEOUS
16.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.
16.2 No Employment Obligation. The granting of any Award shall not constitute an
employment contract, express or implied, nor impose upon the Company or any
Affiliate any obligation to employ or continue to employ, or utilize the
services of, any Holder. The right of the Company or any Affiliate to terminate
the employment of any person shall not be diminished or affected by reason of
the fact that an Award has been granted to him, and nothing in the Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or its Affiliates to terminate any Holder’s employment at any time or
for any reason not prohibited by law.
16.3 Tax Withholding. The Company or any Affiliate shall be entitled to deduct
from other compensation payable to each Holder any sums required by federal,
state, local or foreign tax law to be withheld with respect to the vesting or
exercise of an Award or lapse of restrictions on an Award. In the alternative,
the Company may require the Holder (or other person validly exercising the
Award) to pay such sums for taxes directly to the Company or any Affiliate in
cash or by check within one day after the date of vesting, exercise or lapse of
restrictions. In the discretion of the Committee, and with the consent of the
Holder, the Company may reduce the number of shares of Stock issued to the
Holder upon such Holder’s exercise of an Option to satisfy the tax withholding
obligations of the Company or an Affiliate; provided that the Fair Market Value
of the shares of Stock held back shall not exceed the Company’s or the
Affiliate’s Minimum Statutory Tax Withholding Obligation. The Committee may, in
its discretion, permit a Holder to satisfy any Minimum Statutory Tax Withholding
Obligation arising upon the vesting of an Award by delivering to the Holder a
reduced number of shares of Stock in the manner specified herein. If permitted
by the Committee and acceptable to the Holder, at the time of vesting of shares
under the Award, the Company shall (a) calculate the amount of the Company’s or
an Affiliate’s Minimum Statutory Tax Withholding Obligation on the assumption
that all such shares of Stock vested under the Award are made available for
delivery, (b) reduce the number of such shares of Stock made available for
delivery so that the Fair Market Value of the shares of Stock withheld on the
vesting date approximates the Company’s or an Affiliate’s Minimum Statutory Tax
Withholding Obligation and (c) in lieu of the withheld shares of Stock, remit
cash to the United States Treasury and/or other applicable governmental
authorities, on behalf of the Holder, in the amount of the Minimum Statutory Tax
Withholding Obligation. The Company shall withhold only whole shares of Stock to
satisfy its Minimum Statutory Tax Withholding Obligation. Where the Fair Market
Value of the withheld shares of Stock does not equal the amount of the Minimum
Statutory Tax Withholding Obligation, the Company shall withhold shares of Stock
with a Fair Market Value slightly less than the amount of the Minimum Statutory
Tax Withholding Obligation and the Holder must satisfy the remaining minimum
withholding obligation in some other manner permitted under this Section 16.3.
The withheld shares of Stock not made available for delivery by the Company
shall be retained as treasury shares or will be cancelled and the Holder’s
right, title and interest in such shares of Stock shall terminate. The Company
shall have no obligation upon vesting or exercise of any Award or lapse of
restrictions on an Award until the Company or an Affiliate has received payment
sufficient to cover the Minimum Statutory Tax Withholding Obligation with
respect to that vesting, exercise or lapse of restrictions. Neither the Company
nor any Affiliate shall be obligated to advise a Holder of the existence of the
tax or the amount which it will be required to withhold.

 

25



--------------------------------------------------------------------------------



 



16.4 Gender and Number. If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.
16.5 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
16.6 Headings. Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms and provisions of the Plan.
16.7 Other Compensation Plans. The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees or Directors.
16.8 Retirement and Welfare Plans. Neither Awards made under the Plan nor shares
of Stock or cash paid pursuant to such Awards, may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Affiliate’s retirement plans (both qualified and non-qualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a participant’s benefit.
16.9 Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
16.10 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
16.11 Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of shares of Stock under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.
16.12 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to
(a)obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b)completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.
16.13 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.

 

26



--------------------------------------------------------------------------------



 



16.14 Investment Representations. The Committee may require any person receiving
Stock pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such Stock.
16.15 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (a)determine which Affiliates shall be covered by the Plan;
(b)determine which persons employed outside the United States are eligible to
participate in the Plan; (c)amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d)establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable—any subplans and modifications to Plan terms and procedures
established under this Section 16.15 by the Committee shall be attached to the
Plan document as Appendices; and (e)take any action, before or after an Award is
made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Securities Exchange Act of 1934, as amended, the Code,
any securities law or governing statute or any other applicable law.
16.16 Arbitration of Disputes. Any controversy arising out of or relating to the
Plan or an Award Agreement shall be resolved by arbitration conducted pursuant
to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.
16.17 Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Texas. Unless otherwise provided in the Award Agreement,
recipients of an Award under the Plan are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Texas, to resolve any
and all issues that may arise out of or relate to the Plan or any related Award
Agreement.
16.18 Section 162(m) Stockholder Approval. Payments of cash or Stock under the
Plan are generally intended to meet the requirements of section 162(m) of the
Code. Accordingly, the Plan shall be put before the stockholders of the Company
for its approval, solely for purposes of meeting the requirements of section
162(m) of the Code, at or before the first regularly scheduled meeting of the
stockholders of the Company that occurs more than 12 months after the date the
Company becomes a separate publicly held corporation. However, if the Plan is
not approved for purposes of section 162(m) of the Code at or before the first
regularly scheduled meeting of the stockholders of the Company that occurs more
than 12 months after the date the Company becomes a separate publicly held
corporation, the Plan shall remain in effect and payments made under the Plan
shall be subject to the limitations under section 162(m) of the Code. In such
case, if the Company determines that section 162(m) of the Code may not allow
the Company to take a deduction for part or all of any Performance-Based
Compensation payable under the Plan, then, unless a Change in Control has
occurred after the Effective Date, the payment of such Performance-Based
Compensation otherwise payable hereunder will be delayed (or deferred under the
Company’s Deferred Compensation Plan, if the Holder is a participant in such
plan) to the extent any such payment would not be deductible by the Company by
reason of section 162(m) of the Code. The Committee may waive the mandatory
delay (or deferral) required by this Section 16.18 with respect to a Holder who
is not a member of the Committee but such waiver shall only be made on an
individual basis. If the Plan is approved at or before the first regularly
scheduled meeting of the stockholders of the Company that occurs more than
12 months after the date the Company becomes a separate publicly held
corporation, this Section 16.18 automatically shall be deleted from the Plan.

 

27



--------------------------------------------------------------------------------



 



CERTIFICATE
The undersigned, officer of Quanex Building Products Corporation (the
“Company”), certifies that the board of directors of the Company adopted and
approved certain amendments to the 2008 Omnibus Incentive Plan on the           
day of                                          2010 and the stockholder(s) of
the Company adopted and approved certain amendments to the 2008 Omnibus
Incentive Plan on the            day of                                         
2011.
WITNESS my hand this            day of                                         
2011.

                        Kevin P. Delaney      Senior Vice President — General
Counsel and Secretary   

 

28